Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filled on 05/16/2022 and 06/01/2022 are being considered by the examiner.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for Claim 1, the prior art of record does not teach or suggest the invention as claimed including wherein the electric power balance comprises a balance between electric power supplied by one or more solar arrays to at least one of a plurality of thrusters and electric power supplied by one or more solar arrays to at least recharge a battery of the apparatus during a sunlight duration of each transfer orbit, firing a first thruster of the plurality of thrusters in response to the apparatus exiting an eclipse and based on the electric power balance, firing a second thruster of the plurality of thrusters at a predetermined time delay after firing the first thruster and based on the electric power balance; ending firing one of the first thruster or the second thruster after a predetermined time duration based on the electric power balance, and ending firing another of the first thruster or the second thruster in response to the apparatus entering a next eclipse.
By contrast, Oh (US 2003/0062452 A1) a method to minimize an electric orbit raising duration of an apparatus, the method comprising monitoring an electric power balance, such as controlling variable thrust levels of the thrusters during each transfer orbit, and firing a first thruster of the plurality of thrusters in raising the orbit of the apparatus from the transfer to an intermediate orbit, firing at least one thrusters pf the plurality of thrusters to raise orbit of the apparatus from the intermediate orbit to the geosynchronous orbit. However, Oh fails to mention the solar arrays that are configured to balance between electric power supplied by one or more solar arrays to at least one of the plurality of thrusters and electric power supplied by the one or more solar arrays to at least recharge a battery of the apparatus during sunlight duration of each transfer orbit, firing a first thruster of the plurality of thrusters in response to the apparatus exiting an eclipse and based on the electric power balance, firing a second thruster of the plurality of thrusters at a predetermined time delay after firing the first thruster and based on the electric power balance, ending firing one of the first thruster or the second thruster after a predetermined time duration based on the electric power balance; and ending firing another of the first thruster or the second thruster in response to the apparatus entering a next eclipse. Therefore, it would have not been obvious to incorporate prior art which disclose orbit raising, in particular spacecrafts and/or satellites which perform electric orbit raising while utilizing control electronics and solar panels for harvesting, distributing and balancing power for firing thrusters in the manner as described above.   
For Claim 13 the prior art of record does not teach or suggest the invention as claimed, including control electronics configured to monitor an electric power balance onboard the apparatus, wherein the electric power balance comprises a balance between electric power supplied by one or more solar arrays to at least one of the plurality of thrusters and electric power supplied by the one or more solar arrays to recharge a battery of the apparatus during a sunlight duration of each transfer orbit. 
By contrast, Oh (US 2003/0062452 A1) discloses an apparatus configured to minimize electric orbit raising comprising one or more solar arrays to provide electric arrays to provide electric power, a plurality of thrusters to transfer the apparatus from one transfer orbit to a next transfer orbit during the electric orbit raising to reach a target orbit, and control electronics configured to monitor an electric power balance, such as controlling variable thrust levels of the thrusters during each transfer orbit. However, Oh fails to mention the solar arrays that are configured to balance between electric power supplied by one or more solar arrays to at least one of the plurality of thrusters and electric power supplied by the one or more solar arrays to at least recharge a battery of the apparatus during sunlight duration of each transfer orbit. Therefore, it would have not been obvious to incorporate prior art which disclose electric orbit raising, in particular spacecrafts and/or satellites which perform electric orbit raising while utilizing control electronics and solar panels for harvesting, distributing and balancing power in the manner as described above.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642